212 F.2d 959
Irving H. PROPPER, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 15102.
United States Court of Appeals Fifth Circuit.
June 2, 1954.

Petition for Review of Division of The Tax Court of the United States (District of Florida).
Irving H. Propper, in pro. per.
H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Chief Appellate Section, Chief Counsel, Internal Revenue Service, Washington, D. C., for respondent.
Before HUTCHESON, Chief Judge, and BORAH and RIVES, Circuit Judges.
PER CURIAM.


1
On consideration of the motion filed by respondent, Commissioner of Internal Revenue, to dismiss the petition for review of the decision of the Tax Court of the United States in the above entitled cause for want of prosecution;


2
It appearing to the Court that the transcript of record was received by the Clerk of this Court on January 29, 1953, and on that date a requisition for the deposit to cover the estimated cost of Court and printing the record was mailed to the petitioner; on March 19, 1953, a second notice was mailed to said petitioner and up to the present date, no deposit or response was ever received, and therefore the case has never been docketed in this Court;


3
It is now ordered and adjudged by this Court that the case be duly docketed in this Court and the petition for review dismissed for want of prosecution and under Rule 16 of this Court.


4
Dismissed on motion of petitioner for want of prosecution and under Rule 16.